PER CURIAM.
In this consolidated appeal, Javco International Corporation and William H. Gravitt, III appeal from final summary judgments entered in favor of the defendants, Anova Food BV. and Constant Mulder, in these malicious prosecution cases. Because we find that there are genuine issues of material fact as to whether there were bona fide terminations on the merits, we reverse. See Alamo Rent-A-Car, Inc. v. Mancusi 632 So.2d 1352 (Fla.1994) (whether bargained for agreement constitutes bona fide termination is question of fact for jury).
GERSTEN and GREEN, JJ., concur.